Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to amendments filed on April 19th, 2022 wherein claims 1, 4, 11 and 12 were amended. Claim 6 was cancelled. Claims 1-5 and 7-14 are currently pending. The claim objections, rejections under 35 U.S.C 112(b) and drawing objections made in previous office action have been withdrawn. 
Additionally, please see attached Interview Summary on May 27th, 2022, in which language was proposed by Examiner to put claims in condition for allowance. An agreement was not reached.

Specification
The specification is objected to because of the following informalities: “the agitator being frustoconical such that a first end has a larger diameter than a second” (emphasis added) is not included within the specification however, the limitation is supported within at least figures 13A-13D. Therefore, amending the specification to include the term would provide support for use of the term in claim 1, reciting a “frustoconical” shape.  Consider, for example, in paragraph [0084], at line 10, amending as follows: “The brushbar 600 appears conical (frustoconical) in form.”  
Appropriate correction is required.

Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:  
In claim 1, line 3, “the direction of travel” should read –[[the]]a direction of travel—
In claim 7, “of claim 6” should read –of claim [[6]]1—since claim 6 has been cancelled by the applicant and moved into claim 1. 
In claim 14, “A vacuum cleaner” should read –[[A]]The vacuum cleaner—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the housing further comprises a neck…wherein the neck projects from the housing” which is indefinite. It is unclear how the neck is included within the housing but also, projects from the housing. For examination purposes, the neck is understood not to be an element of the housing but rather an element that projects from the housing. 
Claim 13 depends from claim 12 and is therefore rejected accordingly under 35 U.S.C 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Patent No. 2,577,339). 
Regarding claim 1, Lee discloses a cleaner head, the cleaner head comprising a single agitator (item 66, figure 5 below, 3:1-16) rotatably mounted within a housing (cover 68 is defined as the housing since it covers the agitator, item 66, figure 5 below, column 3, lines 1-16; both are frustoconical in shape), 
the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use (item 66 travels along walls or ceilings in a perpendicular manner relative to its orientation), 
the agitator being frustoconical (item 66 is frustoconical, refer to figure 5 below and column 3, lines 5-12)  such that a first end (right side of item 66 when viewing figure 5) has a larger diameter than a second end (left side of item 66 when viewing figure 5), wherein the agitator is cantilevered to the housing (defined as cantilevered since item 66 is fixed at one end relative to the housing at the left end, Figure 5).

    PNG
    media_image1.png
    401
    237
    media_image1.png
    Greyscale

Lee Figure 5.
The recitation that “for a vacuum cleaner” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478 in the instant case, Lee discloses the recited limitations of the claim.  

Regarding claim 2, Lee discloses the cleaner head as claimed in claim 1, wherein the agitator has a main body with an outer conical surface (outer surface of item 66 is frustoconical in shape, refer to figure 5 above), and a lowermost portion of the conical surface is parallel with a flat supporting surface when the cleaner head is in use (lowermost portion is designated in annotated figure 5 below; the lowermost portion is defined to run parallel to any wall or ceiling the user is painting when in use).

    PNG
    media_image2.png
    197
    402
    media_image2.png
    Greyscale

Annotated Lee Figure 5.
Regarding claim 4, Lee discloses a cleaner head as claimed in claim 1, wherein the agitator extends transversely across less than a full width of the housing (item 66 fits within item 68 therefore, item 66 is defined as less than a full width, height and length of item 68 in order to fit within, figure 5 above). 
Regarding claim 5, Lee discloses the cleaner head as claimed in claim 1, where the housing has a lower opening (right end of housing 68 defines opening, Figure 5) and the lower opening conforms in outline to a taper of the agitator (item 68 has an opening on the far right end in order to fit over the agitator 66; therefore, as cover 68 fits over agitator 66, the opening conforms in outline along the taper of agitator 66 to secure in place). 
Regarding claim 11, Lee discloses a cleaner head as claimed in claim 1, wherein the housing is frustoconical (cover 68, column 3, lines 5-12, figure 5 above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (GB 513,909), as evidenced by Udy ( US Patent No. 11,234,568). 
Regarding claim 1, Jackson discloses a cleaner head (item 7, figure 1 below) for a vacuum cleaner, the cleaner head comprising a single agitator (item 1)  rotatably mounted within a housing (outer surface of item 7), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of the cleaner head during use, the agitator being frustoconical (page 2, lines 71-74, figure 1 below depicts item 7 having the shape of a frustum of a cone) such that a first end (left side of item 1 when viewing figure 1 below) has a larger diameter than a second end (right side of item 1 when viewing figure 1). Jackson does not explicitly disclose wherein the agitator is cantilevered to the housing when the agitator is frustoconical in shape. 

    PNG
    media_image3.png
    366
    304
    media_image3.png
    Greyscale

Jackson Figure 1.
However, Udy discloses a cleaner head (item 12, figure 20) for a vacuum cleaner (item 10), the cleaner head comprising a single agitator (item 18, figure 20 below) rotatably mounted within a housing (outer structure of item 12 and chamber item 22, figure 20), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use, wherein the agitator is cantilevered to the housing (item 18 is mounted on one end with item 28 with the other end of item 18 suspended freely, column 10, lines 9-15, figure 20 below).
Regarding the agitator cantilevered to the housing as claimed, Jackson mounts both ends of the shaft of the agitator to the housing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the shaft of the agitator at one end, as evidenced by Udy, in place of mounting the shaft at both ends, as a simple substitution of a known element to produce the predictable result of rotatably securing the agitator to the housing. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, such as the agitator being cantilevered to the housing, as evidenced by Udy. 
Substituting the shaft being mounted at both ends, as disclosed by Jackson, to the shaft being mounted at one end within the housing, as evidenced by Udy, does not change the intended use to support the rotatable agitator within the housing; the agitator being supported at one end will still perform its intended function. 

    PNG
    media_image4.png
    536
    666
    media_image4.png
    Greyscale

Udy Figure 20. 
Regarding claim 3, Jackson as modified discloses the cleaner head as claimed in claim 1, wherein an axis of rotation of the agitator is inclined with respect to a flat supporting surface on which the cleaner head is supported during use (all components designated in annotated figure 1 below). 

    PNG
    media_image5.png
    426
    397
    media_image5.png
    Greyscale

Jackson Annotated Figure 1.
Regarding claim 4, Jackson as modified discloses the cleaner head as claimed in claim 1, wherein the agitator extends transversely across less than a full width of the housing (agitator 1 extends across item 7 but not entirely wall-to-wall of item 7, figure 1 above). 
Regarding claim 5, Jackson as modified discloses the cleaner head as claimed in claim 1, and teaches a lower opening through which the agitator can contact a floor surface, but Jackson fails to explicitly teach the lower opening conforms in outline to a taper of the agitator. However, one of ordinary skill in the art would understood the opening to define a size and shape to provide to the agitator the described floor contact, and that such an opening would conform in outline to a taper of the agitator (interpreting “conforms” under broadest reasonable interpretation). If the intended meaning of the term was that the opening was also tapered, such a relationship was not recited. 
Regarding claim 9, Jackson as modified discloses the cleaner head as claimed in claim 1, wherein the agitator is driven by a belt (item 9, figure 1 above) from a motor (item 8) located outside of the agitator (figure 1 above). 
Regarding claim 11, Jackson as modified discloses the cleaner head as claimed in claim 1, wherein the housing is frustoconical (item 7 is frustoconical in shape, figure 1 above). 

Claims 1, 2, 4-5, 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Udy (US Patent No. 11,234,568) in view of Odachi (US 2010/0107357). 
Regarding claim 1, Udy discloses a cleaner head (item 12, figure 19) for a vacuum cleaner (item 10), the cleaner head comprising a single agitator (item 18A, figure 19 below; the single agitator is defined to be only one side structure of item 18) rotatably mounted within a housing (outer structure of the wider portion of item 12and chamber item 22 designated in second annotated figure 19 below), the agitator being arranged transversely within the housing such that the agitator is perpendicular to the direction of travel of the cleaner head during use, wherein the agitator is cantilevered to the housing (item 18A is mounted on one end with item 28 with the other end of item 18A suspended freely, column 9, lines 62-67, figure 19).

    PNG
    media_image6.png
    497
    532
    media_image6.png
    Greyscale

Udy Annotated Figure 19. 
Udy does not explicitly disclose the agitator being frustoconical such that a first end has a larger diameter than a second end. 
However, Odachi teaches a cleaner head (item 1, figure 1) for a vacuum cleaner (figure 1), the cleaner head comprising a single agitator (item 2B, annotated figure 6 below; the single agitator is defined to be one side of the entire structure shown in figure 6) rotatably and transversely within a housing, and the agitator being frustoconical (defined to be frustoconical as the outer diameter of item 2B becomes large toward the end, paragraph 0044, figure 6 below) such that a first end has a larger diameter than a second end (both ends designated in annotated figure 6 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitator as disclosed in Udy for the frustoconical shaped agitator with a first end having a larger end than a second end, as taught in Odachi, in order to improve the direction changing force of suction port portion in the cleaning head, and to change the self-propelling direction even on a floor surface having a large sliding resistance such as a deep carpet (Odachi, paragraph 0047). 

    PNG
    media_image7.png
    249
    547
    media_image7.png
    Greyscale

Odachi Annotated Figure 6. 
Regarding claim 2, Udy as modified discloses the cleaner head as claimed in claim 1, wherein the agitator has a main body (Odachi, item 2, annotated figure 6 above) with an outer conical surface (Odachi, outer surface of item 2B is smaller at the second end and larger at the first end), and a lowermost portion of the conical surface is parallel with a flat supporting surface when the cleaner head is in use (Odachi, the lowermost portion of the conical surface is defined to be the point at the first end designated in annotated figure 6 below; therefore, the portion on the first end would be parallel to a flat supporting surface, which is defined as the floor, when the cleaner head is being used). 
Regarding claim 4, Udy as modified discloses the cleaner head as claimed in claim 1, wherein the agitator extends transversely across less than a full width of the housing (Udy, item 18A does not extend the full width of outer structure of item 12, figure 19 above). 
Regarding claim 5, Udy as modified discloses the cleaner head as claimed in claim 1, and teaches a lower opening through which the agitator can contact a floor surface, but Udy does not explicitly disclose the lower opening conforming in outline to a taper of the agitator, which was modified by Odachi. However, one of ordinary skill in the art would understood the opening to define a size and shape to provide to the agitator the described floor contact, and that such an opening would confirm in outline to a taper of the agitator (interpreting “conforms” under broadest reasonable interpretation). If the intended meaning of the term was that the opening was also tapered, such a relationship was not recited.
Regarding claim 8, Udy as modified discloses the cleaner head as claimed in claim 1, wherein the agitator further comprises bristle strips (Odachi, item 3C, figure 6 above). 
Regarding claim 9, Udy as modified discloses the cleaner head as claimed in claim 1, wherein the agitator is driven by a belt from a motor located outside the agitator (Udy, item 26 is outside the agitator, figure 19 above). 
Regarding claim 12, as best understood, Udy as modified discloses the cleaner head as claimed in claim 1, wherein the housing further comprises a neck (neck is defined as narrower portion of  item 12, designated in second annotated figure 19 below) suitable for connection the vacuum cleaner, wherein the neck projects from the housing (according to The Free Dictionary, “project” is defined as extending outward beyond something else; therefore, the narrower portion of item 12 extends beyond the housing, which is defined as the wider portion of item 12, in the upward direction when viewing figure 19 below) at a point between the first and second ends of the agitator (according to The Free Dictionary, “between” is defined as in or along the space separating two objects or regions; therefore, the neck, as identified in second annotated figure 19 below, will fall along a space between the first and second ends of the agitator). 

    PNG
    media_image8.png
    497
    551
    media_image8.png
    Greyscale

Udy Second Annotated Figure 19. 

Regarding claim 13, Udy as modified discloses the cleaner head as claimed in claim 12, but does not explicitly disclose wherein the neck projects from the housing at a mid-point between the first and second ends of the agitator.  
It would been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to configure the dimensions (specifically, the width) of the neck (designated in Udy second annotated figure 19 above), as disclosed in Udy, to overlay the space between the first and second ends of the agitatorbased on the intended use of the cleaner, including neck widths in which the outer portions are disposed over the mid-point of the agitator   It would have been obvious to one of ordinary skill in the art at the time of the invention to select particular dimensions and proportions of elements, along with the general size and scale of the device, based on the intended use or particular application of the device, including a work environment, including sizes that were consistent with the claimed range



Regarding claim 14, Udy as modified discloses the vacuum cleaner (item 10, figure 19) comprising the cleaner head as modified in claim 1. 


Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 2,577,339). 
Regarding claim 7, Lee discloses the cleaner head as claimed in claim 1, but does not explicitly discloses wherein the agitator is cantilevered at the first end of the agitator. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cantilever the cleaner head at the first end, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (refer to MPEP 2144 VI-A). 
Reversing the cleaner head to cantilever from the first end instead of the second end would allow the user to access interior corners easier since the thinner portion would be on the distal end of the cleaner head and more able to fit in tight interior corners. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 2,577,339) in view of Al-samman (US Patent No. 4,402,102).  
Regarding claim 8, Lee discloses a cleaner head as claimed in claim 1, but does not explicitly disclose wherein the agitator further comprises a surface conforming material.
However, Al-samman discloses an agitator used for painting which has a painting surface comprising of bristle strips extending perpendicular to the agitator (bristles on item 8 in figure 6 below, column  4, lines 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitator as disclosed in Lee to include bristle strips on the outer surface, as taught in Al-samman, in order to better retain paint and provide an even distribution of the paint to the surface to be painted (Al-samman, column 3, lines 13-16). 

    PNG
    media_image9.png
    123
    316
    media_image9.png
    Greyscale

Al-samman Figure 6. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (GB 513,909), as evidenced by Udy (US Patent No. 11,234,568). and further evidenced by Nakamura, et al (US 2002/0060140). 
Regarding claim 10, Jackson as modified discloses the cleaner head as claimed in claim 1, but does not explicitly discloses wherein a motor for driving rotation of the agitator is located inside the agitator. 
Since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art before the effective filing date of the claimed invention, the claim is unpatentable as obvious under 103 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known elements for another or the mere application of a known element to a piece of prior art ready for improvement. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, such as the agitator having an internal motor evidenced by Nakamura (figure 6, paragraph 0079). 
Substituting a motor from outside the agitator, as disclosed in Jackson, to inside the agitator, as evidenced by Nakamura, does not change the intended use of the motor; the location of the motor (outside or inside the agitator) will still perform its intended use of driving rotation of the agitator. 


Response to Arguments
Applicant’s arguments, see pages 6-7, filed on April 19th, 2022, with respect to the rejection(s) of claim 6 under 35 U.S.C. 103 by Jackson (GB 513,909) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made on amended claim 1 (which includes original claim 6) in view of Jackson (GB 513,909), as evidenced by Udy ( US Patent No. 11,234,568). Additional rejections over amended claim 1 are made as being anticipated by Lee (US Patent No. 2,577,339), as well as being unpatentable Udy (US Patent No. 11,234,568) in view of Odachi (US 2010/0107357). 
Please refer to 35 U.S.C 102 and 35 U.S.C 103 rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieblod (US Patent No. 3,289,239) discloses a cleaning device comprising an electric motor within the housing to provide a suction effect, and an agitator which is substantially frustoconical in form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723         


/BRIAN D KELLER/Primary Examiner, Art Unit 3723